IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ROGER C. VISCARELLO & LAURA A.           : No. 983 MAL 2015
VISCARELLO, H/W,                         :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
THOMAS M. ELLIOTT, CRAIG A.              :
BRENNAN AND KELLY A. ELLIOTT,            :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.